Citation Nr: 0635152	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  98-08 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin rash, to 
include acneform disease. 

2.  Entitlement to service connection for squamous cell 
carcinoma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 





INTRODUCTION

The veteran had active military service from October 1968 to 
October 1971.

This matter arises from rating decisions dated June 1997 and 
March 2002 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The Board remanded this matter for further development in 
August 2004.  Development has been completed and the case is 
again before the Board. 


FINDINGS OF FACT

1.  Current skin rash, to include acneform disease, is not 
shown.  

2.  Resolving any doubt in the veteran's favor, the veteran's 
squamous cell carcinoma, diagnosed as metastatic/poorly 
differentiated squamous cell carcinoma with papillary 
features, has been linked to service.


CONCLUSIONS OF LAW

1.  Skin rash, to include acneform disease, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

2.  Squamous cell carcinoma was incurred in service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The initial rating decision was dated in 1997, prior to the 
enactment of the VCAA.  Therefore, it was not possible to 
provide proper notification before the initial rating 
determination.  However, in June 2003, the RO issued a VCAA 
letter that properly provided notice of his claims, and met 
all four elements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter provided the veteran with an update 
on the status of his claims, and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claims.  Although the June 2003 letter referred to the skin 
rash claim as a new and material claim, the veteran was 
provided notice of evidence necessary to establish service 
connection on the merits.  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, service records, including Forms DD 214 and 
DD 215, records from the Social Security Administration 
(SSA), VA medical records, specifically VA examination report 
dated in January 2005, private medical records, and 
statements from the veteran in support of his claims.  As a 
VA examination and other medical evidence is of record, the 
Board finds no further VA examination necessary in this case.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  In light of the Board's denial of the 
veteran's skin rash claim, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As the Board is granting 
the squamous cell carcinoma claim, any defect with respect to 
the effective date portion of the notice will be rectified by 
the RO when effectuating the award, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II.  Service Connection

The veteran contends that he is entitled to service 
connection for skin rash, to include acneform disease, and 
squamous cell carcinoma, as a result of service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2005).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran's service personnel records show that he served 
in the Republic of Vietnam during the Vietnam era.  
Therefore, it is presumed that the veteran was exposed to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  38 C.F.R. §§ 3.307, 3.309 (2006).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of date on onset.  38 C.F.R. § 3.309(e), 
Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600 (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2, 4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116(f) (West Supp. 2005).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Skin Rash

Although service medical records, and post-medical records 
show treatment for a skin rash, the current medical evidence 
does not show skin rash, to include acneform disease, or any 
skin diagnosis.  

Service medical records document that the veteran was seen 
for complaints of a rash on his neck and back.  The report of 
VA examination conducted in December 1971 indicated that the 
veteran has a few small "acne-form lesions" over the 
anterior chest.   Separation examination report dated in 
September 1971 indicated that clinical evaluation of the skin 
was normal.  

Medical records from the Jackson Clinic dated in 1978 and 
1979 showed that the veteran received active treatment for 
complaints of a persistent rash.  A May 1985 VA dermatology 
examination and a May 2000 general medical examination 
indicated that the veteran's skin was without dermatological 
sequelae.  VA treatment records dated in January 2001 and 
February 2002 from the Tuscaloosa VAMC indicated that the 
veteran has complained of a recurrent rash, and that he was 
controlling the condition with medication.  

Based upon the above information, the Board requested a VA 
examination report in order to determine the current nature 
and etiology of his skin rash.  The evaluation was to 
consider whether the veteran currently suffers from acneform 
disease, which is presumed to be caused by Agent Orange 
exposure if the condition manifested to a compensable degree 
within one year of the veteran's last exposure.  See 38 
C.F.R. §§ 3.307, 3.309(e).   

A VA examination was performed in January 2005.  The examiner 
indicated that the veteran complained of periodic itching in 
a few spots such as the legs and abdomen.  The veteran 
indicated that he did not take medication and as it felt like 
the itching was in the blood.  There was pain in the back and 
legs, and pain especially the knees, hands, and neck.  

Evaluation revealed no dermatitis, eczema, lesihmaniasis, 
lupus, dermatophytosis, bullous disorder, psoriasis, 
infections of the skin, cutaneous manifestations of collagen 
vascular disease, and no papulosquamous diseases.   
Examination was negative for skin rash and the veteran 
complained of no skin rash.  Based upon these findings, the 
examiner concluded that the veteran has no current skin rash 
that can be related to service. 

In summary, the evidence demonstrates prior complaints of 
skin rash problems in service and some complaints of skin 
rash problems after service.  Indeed, there was a complaint 
of itching as recent as October 2002.  Private medical record 
noted complaints of itching around the chest in October 2002, 
but no diagnosis made.  However, the record, particularly the 
most recent VA examination report dated in January 2005, does 
not demonstrate a current skin rash disability.  

The Board recognizes the veteran's service in the Republic of 
Vietnam during the Vietnam era, and the veteran's entitlement 
to a presumption due to herbicide exposure.  38 C.F.R. 
§§ 3.307, 3.309 (2006).   Nevertheless, as noted previously,  
service connection cannot be established without evidence 
demonstrating a current diagnosed chronic disability.  
Without a current disability, the claims must be denied.  38 
C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  In this case, even 
if the Board assumes herbicide exposure in service, he must 
have a current diagnosis in order to be service-connected.  
Service-connection is not granted for prior disorders that 
resolved, but only for a current, chronic disability.  Id.  
As there is no current disorder involving skin rash, to 
include acneform disease, service connection must be denied.      

Based upon the above information, the Board finds that a 
clear preponderance of the evidence is against a finding for 
service connection.  As the preponderance of the evidence is 
against the claim for service connection for skin rash, to 
include acneform disease, the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2005); see also Gilbert, supra. 

Squamous Cell Carcinoma

Private medical records showed that the veteran was treated 
for a left neck mass in December 2001 and January 2002.  In 
January 2002, a laryngoscopy, esophagoscopy, excision of a 
left neck mass was performed.  The subsequent report showed 
metastic undifferentiated/poorly differentiated squamous cell 
carcinoma with papillary features.  

There is no evidence of cancer or a left neck mass in 
service, or until 2001.  However, the veteran is asserting 
that his post-service squamous cell carcinoma is related to 
herbicide exposure.  Regulations do not specifically identify 
his cancer as a disease associated with exposure to certain 
herbicide agents.  38 C.F.R. § 3.309 (2006).  However, 
competent medical evidence of a direct link between the 
veteran's active service (exposure to herbicides) and his 
carcinoma would warrant service connection.  See generally 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, there are three competent medical opinions that 
link the veteran's herbicide exposure in service to his 
squamous cell carcinoma.  A statement from S..P. Sanford, 
M.D., dated in April 2002 indicated that he initially saw the 
veteran in December 2001 due to complaints of a left neck 
mass.  He said he performed intensive examinations on the 
veteran, which included the excision of the mass.  He stated 
that the final diagnosis was felt to be most consistent with 
metastatic undifferentiated/poorly differentiated squamous 
cell carcinoma with papillary features.  He indicated that he 
had a long and careful discussion with the veteran and his 
wife regarding the disease process.  In light of the 
veteran's of herbicide exposure and the absence of other risk 
factors such as tobacco use, Dr. Sanford opined that 
herbicide exposure was the most likely cause of the 
malignancy.

S. K. David, M.D. F.A.C.S., indicated in a June 2004 
statement that he also treated the veteran in December 2001 
for left neck mass.  He also performed the surgery in January 
2002.  According to Dr. David, the veteran's exposure to 
herbicide agents was the most likely cause for his cancer.  

The third opinion was from the January 2005 VA examiner.  
After examining the veteran and reviewing the claims folder, 
the examiner opined that the veteran's cancer was at least as 
likely as not to be related to his exposure to herbicides 
during active military service.  The examiner's rationale was 
based on Dr. Sanford's letter and by the medical knowledge 
that herbicide agents caused a variety of respiratory 
cancers.   

The Board finds all three etiological opinions to be 
competent medical evidence.  The two private medical 
examiner's based their opinions on treatment and evaluation 
of the veteran, and the VA examiner based his opinion on 
examination of the veteran, review of the claims folder, 
particularly Dr. Sanford's letter, and knowledge of herbicide 
agents and respiratory cancers.    

Given the three etiological opinion summarized above, and 
resolving any doubt in the veteran's favor, the Board finds 
that squamous cell carcinoma is linked to service.  38 C.F.R. 
§ 3.102 (2006).  There is no competent evidence that 
contradicts the three medical etiological opinions.  While 
veteran is not entitled to presumption, competent medical 
evidence shows a direct link between the veteran's active 
service (exposure to herbicides) and his squamous cell 
carcinoma.  See generally Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).   Accordingly, the Board finds that the veteran 
is entitled to service connection for squamous cell 
carcinoma, diagnosed as metastic/poorly differentiated 
squamous cell carcinoma with papillary features.  





ORDER

Service connection for skin rash, to include acneform 
disease, is denied.  

Service connection for squamous cell carcinoma is granted.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


